PER CURIAM.
The trial court quashed a search warrant and the tangible evidence seized under the warrant upon a finding that the affidavit upon which the warrant was issued failed to show probable cause. While some of the facts set forth in the affidavit might have been insufficient to prove guilt, or for that matter might have been inadmissible for that purpose, nonetheless, we conclude respectfully that the factual allegations in toto were sufficient to meet the acceptable and well defined standards of probable cause. See, Suiero v. State, Fla. App.1971, 248 So.2d 219.
The order granting the motion to quash the search warrant and suppress the evidence is reversed and this cause remanded for further proceedings.
OWEN, C. J., and WALDEN and MA-GER, JJ., concur.